Title: To Thomas Jefferson from James Ogilvie, 12 August 1807
From: Ogilvie, James
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Milton August 12th
                        
                        With sentiments of the profoundest deference & respect, I solicit your attention to a few remarks on a
                            subject, in which I cannot but feel the liveliest interest.—You will accept my assurances, that nothing even in my own
                            jugment, could exempt me from the charge of impertinence & presumption, in requesting your attention to any ideas of
                            mine, on a subject interesting to you, did not something like a sense of duty blend itself with the impulse of feelings,
                            which can scarcely I think mislead me. I have been accidentally informed of your intention to remove your grandson to
                            Philadelphia in October, for the purpose of prosecuting his studies under the auspices of Doctor   —So thorougly am I
                            convinced of the peculiar advantages for the attainment of scientific information which Philadelphia affords, that it is
                            my determination as soon as it shall be in my power, to spend more than one winter there for the purpose of extending &
                            diversifying my own information. With me, therefore, the only question respecting the eligibility of Jeffersons removal,
                            must be, whether his attainments at this time are such, as to enable him to avail himself, of the advantages of so
                            favourable a theatre for the cultivation of his talents.—
                        As he is at this time my pupil I have presumed to think that a statement of the exact state of his literary
                            attainments would not be wholly unacceptable to you, nor altogether useless in determining this question. Jefferson is at
                            this time reading Virgils Æneid & Cicero’s orations: He has recently translated the greater part of the Odes of Anacreon
                            & has just begun to translate the dialogues of Lucian; the state of his classical information is such that by devoting
                            one half of the day for twelve months longer; this branch of his education would be tolerably compleat. He has perfectly
                            mastered the three first books of Euclid’s Elements & proceeded as far as Fractions in Arithmetic: He has made some
                            progress in Geography, Ethics & Rhetoric & has obtained accurate & elementary ideas respecting a few of the
                            fundamental principles of natural Philosophy.
                        It has been the object of the course of study he has pursued with me, to encrease not his memory alone, but to
                            awaken and exercise at the same time, his understanding his imagination, his taste & moral sensibility.—This object has,
                            I flatter myself been accomplished.—The improvement of his mind & the state of his attainments are such as to justify
                            the expectation that his future progress in liberal literature & useful science, will be unusually solid & brilliant.
                            The present stage of his intellectual improvement, may I conceive be regarded as a cardinal point in his future destiny.
                            Were he to suspend abruptly the pursuits in which he is now engaged, were his attention to be suddenly diverted to studies
                            of a different nature, the elementary & miscellaneous knowlege he has attained would I fear in a few months fade &
                            decay, the ardour which has been excited in the prosecution of his scientific studies would abate & his sensibility to
                            the attractions of Literature would languish. A steady, regular & uninterrupted attention to the dead languages, to
                            Geometry, to Geography, to Rhetoric & Ethics for at least twelve months longer, will I apprehend be necessary not only
                            to secure the permanent appropriation of the knowlege he has already acquired, but to render that knowlege sufficiently
                            exact & extensive to facilitate attainments of a more valuable & comprehensive nature.
                        In order however, to convey with any degree of precision & compleatness my ideas on this subject, I must
                            communicate the opinion I entertain of Jefferson’s capacity & disposition. I make this communication the more readily
                            not only because the opinion I have formed is the result of much anxious & impartial observation & corresponds with
                            that which has been formed by the Senior members of my school, but because I indulge a hope that the communication will be
                            gratifying to you. Nature has in my judgment, dispensed her gifts to Jefferson with munificence. She has endowed him with
                            an active & vigerous understanding, a retentive memory, a lively relish for the pleasures of taste & imagination, a
                            temper full of courage, energy & sweetness & above all with a rich stream of generous sensibility. I do assure you,
                            with the most perfect sincerity & the most heartfelt satisfaction, that I have never since my arrival in Virginia, been
                            entrusted with the education of any boy, with whose endowments & disposition I have been more thorougly pleased, or of
                            whose future eminence & distinction, in the exhibition of every liberal accomplishment & in the practice of every
                            manly virtue I have indulged a loftier or more assured presage.
                        His situation hitherto has been peculiarly auspicious to the innocence & purity of his heart, to the
                            exercise & expansion of every amiable quality & by no means unfavourable to the cultivation of his mental endowments.
                            Nurtured & educated in the bosom of the incomparable family to which he belongs, his filial & fraternal affections
                            (the genuine fountains of every social virtue) have been stimulated and expanded. At the time when the heart begins to be
                            susceptible of the noblest of all sentiments, that of disinterested friendship, he has become the member of a numerous &
                            respectable school.—His curiosity has been awakened & directed towards literary improvement, the sentiments of generous
                            emulation have been excited probably at the period, when they were most likely to strike a deep root & produce the
                            fairest fruit in the gradual developement of his character.—So fortunate has his situation heretofore been, that
                            exuberantly as the seeds of dissipation & vice are at this time scattered thro’ Virginia, not one of these noxious
                            atoms, has as yet found its way into his mind.—
                        His mind, at this time is not only altogether unpolluted by any of the multiform illusions of pride, vanity,
                            selfishness, expence & ostentation, but so well-wrought & firm is the texture of his moral sentiments, that I deem him,
                            young as he is, in some measure screened from their contagien during the rest of his life. Such serves the opinion I have
                            formed of your Grandson, after a familiar & affectionate intercourse with him during a period of nearly two years, in a
                            situation singularly favourable to the formation of a correct opinion of his capacity, disposition & habits & such is
                            the opinion entertained of him by his senior fellow students.
                        May I indulge a hope, that the anxious & heartfelt interest, which as an Instructor I cannot but feel in
                            the future happiness & improvement of so promising a pupil, combined with the grateful sense I entertain of the
                            civilities & services I have received from his truly respectable father, will in some measure apologise for the liberty
                            I am about to take, in presuming to suggest a doubt respecting the propriety of his immediate
                            removal from my school to Philadelphia.—The present state of his attainments which I have previously exhibited, will
                            enable you to determine the propriety of this doubt. Were he to continue under my care ’till October twelvemonth, his
                            literary & scientific information would qualify him to enter upon the studies of anatomy, chemistry & Natural History
                            with singular advantage. He would attain all the knowlege of the dead languages, of Geography, Geometry, Ethics, Rhetoric
                            & Logic, which I am capable of imparting. His understanding would be strengthened, his imagination expanded & his
                            taste refined, by miscellaneous reading, by methodical analysis, by regular exercises in composition & Oratory.—His mind
                            invigorated by the pure aliment of mathematical demonstration & rendered discriminating, sceptical & acute by a
                            persevering attention to the subjects of its own consciousness, would be prepared to investigate the principles of
                            Physicks & examine the objects of natural History, with enlightened curiosity & awakened attention.—I verily believe,
                            that thus prepared, he would acquire more knowlege in one month than at this time he would be able to collect in twelve.—After leaving my school at the time I have suggested, I think he might previous to his removal to Philadelphia spend a
                            winter in Williamsburg, in the exclusive study of experimental Philosophy with the Bishop & the modern languages with
                            Mr. Gerardin.
                        His preliminary attainments would then be sufficiently extensive & compleat to permit him to bestow an
                            undiverted attention on Anatomy, Natural History & Chemistry & afford ample leisure for that general intercourse with
                            the world which is probably not less essential than a knowlege of letters, to develope & finish the character of an
                            accomplished, useful & virtuous man. Independant of the interruption, which his immediate removal from my school would
                            occasion in the studies in which he is now engaged, at a time when his attainments are purely elementary & his mind
                            necessarily immature, is it not to be apprehended, that, at so early a period, a sudden cessation of personal intercourse,
                            with all those individuals to whom he is most tenderly attached, may have some tendency to check the expansion of those
                            generous & ingenuous feelings, to quench that ardent & artless benevolence, which impart to his countenance &
                            manners a simplicity so graceful and engaging.—
                        Altho’ in obtruding upon your attention my ideas on so delicate & interesting a subject I am most
                            thoroughly ashamed of the length of my letter & painfully diffident of the propriety of my conduct, yet since I have
                            ventured thus far, I must task your patience for a few moments longer altho’ I am animated by the clearest consciousness,
                            that the interest I feel in the welfare of my pupil & my gratitude & respect for his father, are the motives uppermost
                            in my mind, yet I ought not to conceal that I am in some measure influenced by selfish feelings. I have recently dismissed
                            my senior class, before they had compleated the course of study in which they were engaged, principally that I might have
                            it in my power to bestow a more concentrated attention on the improvement of my junior pupils.—From the attention which it
                            will be in my power to give to the class of which Jefferson is a member, I had indulged a hope that his improvements, in
                            the present critical stage of his progress; would at the end of the year have been radical and splendid.—His removal from
                            my school in October, by disappointing this hope & depriving me of the only opportunity, I shall probably every enjoy,
                            of testifying in any manner at all satisfactory to my feelings the gratitude I feel for the delicate, generous &
                            disinterested attentions I have received from his father, has so sensibly afflicted me, that a sentiment of regret has
                            probably biassed my judgment in forming the opinion, with the communication of which I have occupied so much of your
                            inestimable & at this Crisis sacred leisure.—You will I trust make due allowance for the influence of this brass. I shall never forgive myself, if by any officious importunity, or
                            impertinent interference of mine, I should for a moment, or in the
                            smallest degree disturb your tranquillity, or interrupt the execution of any plan for the improvement of your grandson
                            which a wisdom, experience & knowlege so greatly more extensive than mine, may have led you to adopt—Believe me to be
                            with the sentiments of the most profound respect & the liveliest esteem 
                  Your obligd & obt serv
                        
                            James Ogilvie
                            
                        
                    